EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is noted that claims 2 and 16 stand CANCELLED.

It is further noted that claims 23-26 are NEWLY-ADDED.

The replacement drawing set of January 28, 2021 has been APPROVED.

The drawings of the replacement drawing set of January 28, 2021 are hereby accepted as FORMAL.  Objections to the drawings are overcome by the replacement set of drawings.

The substitute specification of January 28, 2021 could NOT be entered in that it fails to comply with 37 CFR 1.121(b)(3) and with 37 CFR 1.125(c), in that: (1) there is no clear, “instruction to replace the specification”; and, (2) there is no marked-up copy of the substitute specification.  Further, the substitute specification clean copy has stray characters in the right column of each of page 6 and 7 due to formatting problems.  

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Delete all paragraph numbering throughout the specification.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of record under 35 USC 101 has been overcome by the amendment of January 28, 2021 and by the remarks with the amendment.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A method for deriving one or more scatterer position, the method comprising: receiving a receive radar waveform and generating digitized radar data from the receive radar waveform; generating one or more interferometric measurements from the digitized radar data to generate a set of response position locations using a set of range/Doppler detections by fitting a parametric expression; and deriving the one or more scatterer position set of response position locations.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 3-13 and 25-26 is allowable over the prior art of record for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 14 as newly-amended is as follows:
“14. (Currently Amended) An apparatus for deriving one or more scatterer position, the apparatus comprising: a radar transceiver configured to receive a receive radar waveform and to generate a digitized radar data from the receive radar waveform; an interferometric processor configured to generate one or more interferometric measurements from the digitized radar data to generate a set of response position locations using a set of range/Doppler detections by fitting a parametric expression; and a scatterer processor, coupled to the interferometric processor, configured to derive the one or more scatterer position set of response position locations.”  (Bold added).
As for independent claim 14 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648